Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerome J. West appeals the district court’s order dismissing his 42 U.S.C. § 1988 (2000) complaint under 28 U.S.C. § 1915A(b) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. West v. Braxton, No. 7:07-cv-00474-jct-mfu, 2007 WL 3046641 (W.D.Va. October 17, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.